Name: Council Decision (EU) 2015/1796 of 1 October 2015 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020 Ã¢  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy
 Type: Decision
 Subject Matter: cooperation policy;  research and intellectual property;  European construction;  EU institutions and European civil service;  European organisations;  international affairs;  electrical and nuclear industries;  Europe
 Date Published: 2015-10-08

 8.10.2015 EN Official Journal of the European Union L 263/8 COUNCIL DECISION (EU) 2015/1796 of 1 October 2015 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with Article 218(6)(a), Article 218(7) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy (the Agreement), was signed on behalf of the Union on 5 December 2014 in accordance with Council Decision 2014/953/EU (1). (2) The Agreement was concluded by the European Atomic Energy Community on 5 December 2014 in accordance with Council Decision 2014/954/Euratom (2). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy is hereby approved on behalf of the Union (3). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in the first subparagraph of Article 15(1) of the Agreement (4). Article 3 The Commission shall adopt the position to be taken on behalf of the Union within the Switzerland/Communities Research Committee with regard to that Committee's decisions taken pursuant to Article 5(2) of the Agreement. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 1 October 2015. For the Council The President Ã . SCHNEIDER (1) Council Decision 2014/953/EU of 4 December 2014 on the signing, on behalf of the European Union, and provisional application of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy (OJ L 370, 30.12.2014, p. 1). (2) Council Decision 2014/954/Euratom of 4 December 2014 approving the conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy (OJ L 370, 30.12.2014, p. 19). (3) The Agreement has been published in OJ L 370 of 30.12.2014 together with the decision on signature. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.